Exhibit 10.4

 

ORIGINCLEAR, INC.

amended and restated

CONSULTANT NONSTATUTORY STOCK OPTION AGREEMENT

 



 

This Amended and Restated Consultant Nonstatutory Stock Option Agreement
("Agreement") is made and entered into as of the date set forth below, by and
between OriginClear, Inc., a Nevada corporation (the "Company"), and the
consultant of the Company or any subsidiary thereof ("Optionee") named in
Section 1(b):

 

In consideration of the covenants herein set forth, the parties hereto agree as
follows:

 

1. Option Information.



          (a) Date of Option: 06 October , 2015     (b) Optionee: Nicholas
Eckelberry     (c) Number of Shares: 10,000,000     (d) Exercise Price: $0.0375
 

 

2. Acknowledgements.



 (a) Optionee is an independent consultant of the Company or subsidiary of the
Company.    (b) The Board of Directors (the "Board" which term shall include an
authorized committee of the Board of Directors) of the Company have heretofore
adopted a 2015 Equity Incentive Plan (the "Plan"), pursuant to which this Option
is being granted.     (c) The Board has authorized the granting to Optionee of a
nonstatutory stock option ("Option") to purchase shares of common stock of the
Company ("Stock") upon the terms and conditions hereinafter stated and pursuant
to an exemption from registration under the Securities Act of 1933, as amended
(the "Securities Act") provided by Section 4(a)(2) thereunder.     (d) This
Agreement amends and restates that certain Employee NonStatutory Stock Option
Agreement between the Company and Optionee dated October 6, 2015.

 

3. Shares; Price. The Company hereby grants to Optionee the right to purchase,
upon and subject to the terms and conditions herein stated, the number of shares
of Stock set forth in Section 1(c) above (the "Shares") for cash (or other
consideration as is acceptable to the Board of Directors of the Company, in
their sole and absolute discretion) at the price per Share set forth in Section
1(d) above (the "Exercise Price").

 

4. Term of Option; Continuation of Service. This Option shall expire, and all
rights hereunder to purchase the Shares shall terminate five years from the date
hereof. This Option shall earlier terminate subject to Sections 7 and 8 prior to
the end of such five year period.

 

-1- 

 



 

5. Vesting of Option. Subject to the provisions of Sections 7, 8 and 12(e)
hereof, this Option shall become exercisable during the term of Optionee's
service. An initial amount of fifty percent (50%) of the Shares shall vest upon
OriginClear Technologies Revenue (as defined below) for the preceding trailing
twelve months exceeding One Million Dollars ($1,000,000), and the balance shall
vest upon OriginClear Technologies Profit for the preceding trailing twelve
months exceeding Five Hundred Thousand Dollars ($500,000).

 

For the purposes hereof, the following terms shall bear the following meanings
ascribed to them:

 

“OriginClear Technologies Revenue” shall mean any revenue derived on or after
the Grant Date from activities of the OriginClear Technologies Division (as
defined below) developed and materially contributed to on or after the Grant
Date, as shall be determined in the sole discretion of the Company; provided
that (i) any such revenue from a subsidiary of the Company shall only be counted
to the same extent that such revenue is attributable to the OriginClear
Technologies Division, as determined in the sole discretion of the Company, and
(ii) any such revenue shall be calculated in accordance with GAAP.

 

“OriginClear Technologies Profit” shall mean any OriginClear Technologies
Revenue less all costs directly attributable to OriginClear Technologies
Revenue, as determined in the sole discretion of the Company.

 

“OriginClear Technologies Division” means the Company’s technology business unit
or division relating to the Company’s Electro Water Separation technology and
any new technology developed on or after the Grant Date by the Company’s
technology team, as determined in the sole discretion of the Company.

 

6. Exercise. This Option shall be exercised by delivery to the Company of (a)
written notice of exercise stating the number of Shares being purchased (in
whole shares only) and such other information set forth on the form of Notice of
Exercise attached hereto as Appendix A, (b) a check or cash in the amount of the
Exercise Price of the Shares covered by the notice (or such other consideration
as has been approved by the Board of Directors consistent with the Plan) and (c)
a written investment representation as provided for in Section 12 hereof. This
Option shall not be assignable or transferable, except by will or by the laws of
descent and distribution, and shall be exercisable only by Optionee during his
or her lifetime, except as provided in Section 8 hereof.

 

7. Termination of Service. If Optionee’s service as a consultant shall for any
reason, no further installments shall vest pursuant to Section 5, and subject to
Section 12(e) the maximum number of Shares that Optionee may purchase pursuant
hereto shall be limited to the number of Shares that were vested as of the date
Optionee ceases to be a consultant to the Company (to the nearest whole Share).
Thereupon, Optionee shall have the right to exercise this Option, at any time
during the remaining term hereof, to the extent, but only to the extent, that
this Option was exercisable as of the date Optionee ceases to be a consultant to
the Company; provided, however if Optionee is terminated "for cause" as defined
in any applicable consulting, or in the absence of a consulting agreement then
defined as (i) Optionee’s conviction of or entrance of a plea of guilty or nolo
contendere to a felony; or (ii) Optionee is engaging or has engaged in material
fraud, material dishonesty, or other acts of willful and continued misconduct in
connection with the business affairs of the Company, this Option shall
automatically terminate as to all Shares covered by this Option not exercised
prior to termination. Unless earlier terminated, all rights under this Option
shall terminate in any event on the expiration date of this Option as defined in
Section 4 hereof.

 

-2- 

 



 

8. Death of Optionee. If the Optionee shall die while serving as a consultant of
the Company, Optionee's personal representative or the person entitled to
Optionee's rights hereunder may at any time within six (6) months after the date
of Optionee's death, or during the remaining term of this Option, whichever is
the lesser, exercise this Option and purchase Shares, subject to Section 12(e),
to the extent, but only to the extent, that Optionee could have exercised this
Option as of the date of Optionee's death; provided, in any case, that this
Option may be so exercised only to the extent that this Option has not
previously been exercised by Optionee.

 

9. No Rights as Shareholder. Optionee shall have no rights as a shareholder with
respect to the Shares covered by any installment of this Option until the
effective date of issuance of the Shares following exercise of this Option, and
no adjustment will be made for dividends or other rights for which the record
date is prior to the date such stock certificate or certificates are issued
except as provided in Section 8 of the Plan.

 

10. Taxation upon Exercise of Option. Optionee understands that, upon exercise
of this Option, Optionee will recognize income, for Federal and state income tax
purposes, in an amount equal to the amount by which the fair market value of the
Shares, determined as of the date of exercise, exceeds the Exercise Price. The
acceptance of the Shares by Optionee shall constitute an agreement by Optionee
to report such income in accordance with then applicable law and to cooperate
with Company in establishing the amount of such income and corresponding
deduction to the Company for its income tax purposes. Withholding for federal or
state income and employment tax purposes will be made, if and as required by
law, from Optionee's then current compensation, or, if such current compensation
is insufficient to satisfy withholding tax liability, the Company may require
Optionee to make a cash payment to cover such liability as a condition of the
exercise of this Option.

 

11. Modification, Extension and Renewal of Options. The Board or Committee, as
described in the Plan, may modify, extend or renew this Option or accept the
surrender thereof (to the extent not theretofore exercised) and authorize the
granting of a new option in substitution therefore (to the extent not
theretofore exercised), subject at all times to the Plan and the Code.
Notwithstanding the foregoing provisions of this Section 11, no modification
shall, without the consent of the Optionee, alter to the Optionee's detriment or
impair any rights of Optionee hereunder.

 

-3- 

 



 

12. Investment Intent; Restrictions on Exercise and Transfer.

 

(a) Optionee represents and agrees that if Optionee exercises this Option in
whole or in part, Optionee will in each case acquire the Shares upon such
exercise for the purpose of investment and not with a view to, or for resale in
connection with, any distribution thereof; and that upon such exercise of this
Option in whole or in part, Optionee (or any person or persons entitled to
exercise this Option under the provisions of Sections 7 and 8 hereof) shall
furnish to the Company a written statement to such effect, satisfactory to the
Company in form and substance. If the Shares represented by this Option are
registered under the Securities Act, either before or after the exercise of this
Option in whole or in part, the Optionee shall be relieved of the foregoing
investment representation and agreement and shall not be required to furnish the
Company with the foregoing written statement.

 

(b) Optionee further represents that Optionee has had access to the financial
statements or books and records of the Company, has had the opportunity to ask
questions of the Company concerning its business, operations and financial
condition, and to obtain additional information reasonably necessary to verify
the accuracy of such information

 

(c) Unless and until the Shares represented by this Option are registered under
the Securities Act, all certificates representing the Shares and any
certificates subsequently issued in substitution therefor and any certificate
for any securities issued pursuant to any stock split, share reclassification,
stock dividend or other similar capital event shall bear legends in
substantially the following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE 'SECURITIES ACT') OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO THAT
CERTAIN AMENDED AND RESTATED CONSULTANT NONSTATUTORY STOCK OPTION AGREEMENT
DATED 10/06/15 BETWEEN THE COMPANY AND THE ISSUEE WHICH RESTRICTS THE TRANSFER
OF THESE SHARES WHICH ARE SUBJECT TO REPURCHASE BY THE COMPANY UNDER CERTAIN
CONDITIONS.

 

and/or such other legend or legends as the Company and its counsel deem
necessary or appropriate. Appropriate stop transfer instructions with respect to
the Shares have been placed with the Company's transfer agent.

 

-4- 

 



 

(d) As soon as reasonably practicable, the Company shall file a Form S-8 with
the U.S. Securities and Exchange Commission to register the Shares.

 

(e) For the purpose of any exercise or transfer of any Shares issuable upon
exercise of this Option whether under Rule 144 promulgated under the Securities
Act, a registration statement under Form S-8 or any other basis, notwithstanding
anything contained herein, the amount of Shares that may be exercised or
transferred shall not exceed the following amounts within any three month
period: (i) 1% of the shares of Stock outstanding as shown by the most recent
report or statement published by the Company, if the Company’s shares are quoted
on the over-the-counter market, including the OTCQB, or (ii) the average weekly
reported volume of trading in the Stock on a national securities exchange (as
defined below) during the four calendar weeks immediately preceding the
transfer, if the Company’s shares are traded on a national securities exchange;
provided that the foregoing restriction may be waived in whole or in part with
respect to any exercise of this Option upon agreement in writing between the
Company and Optionee.

 

A “national securities exchange” shall mean the NASDAQ Capital Market, the
NASDAQ Global Market, the NASDAQ Global Select Market, the NYSE MKT or the NYSE
and any successor to the foregoing.

 

13. Stand-off Agreement. Optionee agrees that, in connection with any
registration of the Company's securities under the Securities Act, and upon the
request of the Company or any underwriter managing an underwritten offering of
the Company's securities, Optionee shall not sell, short any sale of, loan,
grant an option for, or otherwise dispose of any of the Shares (other than
Shares included in the offering) without the prior written consent of the
Company or such managing underwriter, as applicable, for a period of at least
one year following the effective date of registration of such offering.

 

14. Notices. Any notice required to be given pursuant to this Option or the Plan
shall be in writing and shall be deemed to be delivered upon receipt or, in the
case of notices by the Company, five (5) days after deposit in the U.S. mail,
postage prepaid, addressed to Optionee at the address last provided by Optionee
to the Company.

 

15. Agreement Subject to Plan; Applicable Law. This Option is made pursuant to
the Plan and shall be interpreted to comply therewith. A copy of such Plan is
available to Optionee, at no charge, at the principal office of the Company. Any
provision of this Option inconsistent with the Plan shall be considered void and
replaced with the applicable provision of the Plan. This Option has been
granted, executed and delivered in the State of Nevada, and the interpretation
and enforcement shall be governed by the laws thereof and subject to the
exclusive jurisdiction of the courts located in the State of Nevada.

 

16. Entire Agreement. Subject to Section 15, this Agreement (together with the
other agreements and documents being delivered pursuant to or in connection with
this Agreement) constitutes the entire agreement of the parties hereto with
respect to the subject matter hereof and thereof, and supersedes all prior
agreements and understandings of the parties, oral and written, with respect to
the subject matter hereof.

 

 

[SIGNATURE PAGE FOLLOWS]



-5- 

 



In Witness Whereof, the parties hereto have executed this Option as of the date
first above written.



      COMPANY:   OriginClear, Inc.           By:    

Name:

   

Title:

              OPTIONEE: By:    

(signature)

          Name:  

 

(one of the following, as appropriate, shall be signed)

 



I certify that as of the date hereof I am unmarried   By his or her signature,
the spouse of Optionee hereby agrees to be bound by the provisions of the
foregoing NONSTATUTORY STOCK OPTION AGREEMENT       Optionee   Spouse of
Optionee

 

 













-6- 

 

 

Appendix A

 

NOTICE OF EXERCISE

 

ORIGINCLEAR, INC.

_________________

_________________

_________________

 

Re: Nonstatutory Stock Option

 

Notice is hereby given pursuant to Section 6 of my Nonstatutory Stock Option
Agreement that I elect to purchase the number of shares set forth below at the
exercise price set forth in my option agreement:

 

Nonstatutory Stock Option Agreement dated: ____________

 

Number of shares being purchased: ____________

 

Exercise Price: $____________

 

A check in the amount of the aggregate price of the shares being purchased is
attached.

 

[I hereby confirm that such shares are being acquired by me for my own account
for investment purposes, and not with a view to, or for resale in connection
with, any distribution thereof. I will not sell or dispose of my Shares in
violation of the Securities Act of 1933, as amended, or any applicable federal
or state securities laws.

 

I understand that the certificate representing the Option Shares will bear a
restrictive legend within the contemplation of the Securities Act and as
required by such other state or federal law or regulation applicable to the
issuance or delivery of the Option Shares.][1]

 

I agree to provide to the Company such additional documents or information as
may be required pursuant to the 2015 Equity Incentive Plan.





        By:     (signature)
          Name:              

   



 

[1] [1] Include if there is no effective S-8 covering the Shares.

 





 

